department of the treasury internal_revenue_service washington d c date number release date cc ita tl-n-3702-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel new jersey cc ner njd new attn patricia y taylor cc ita from associate chief_counsel income_tax accounting subject exclusion of medicaid rebates from gross_income this field_service_advice responds to your request of date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice issue tl-n-3702-00 whether the amounts paid_by pharmaceutical manufacturers as medicaid rebates may be excluded from amount_realized on sale and hence from gross_income as defined under sec_61 conclusion the amounts paid_by pharmaceutical manufacturers as medicaid rebates may not be excluded from amount_realized on sale or consequently from gross_income as defined under sec_61 facts in congress established the medicaid rebate program in an effort to reduce the costs of drugs for medicaid recipients and to increase medicaid recipients’ access to drugs the rebate program applies to drugs dispensed to medicaid recipients on or after date the program provides that a pharmaceutical manufacturer must enter into a rebate agreement in order for their drugs to be covered by medicaid generally a pharmaceutical manufacturer sells its product to a wholesaler who in turns sells the product to a retail pharmacy or pharmacy chain a pharmacist then sells the product to an individual pursuant to a physician's prescription if the customer is a medicaid recipient the pharmacist submits a claim to the appropriate state medicaid agency for reimbursement of the cost of the product plus a dispensing fee if the state medicaid agency approves the claim it pays the pharmacist the state receives a portion of its expense a rebate or more accurately a payment from the pharmaceutical manufacturer each quarter annually each drug manufacturer submits information to the health care financing administration hcfa on its average manufacturer price and its best price for covered outpatient drugs for that quarter this information is submitted within days of the end of the calendar_quarter the hcfa uses this information to compute the unit rebate amount within days after the end of the calendar_quarter the hcfa submits the unit rebate amount to state medicaid agencies upon receipt of this information state medicaid agencies submit the unit rebate amount and medicaid utilization data to manufacturers for payment of the rebate liability the medicaid utilization data is based on pharmacist's claims reimbursed during the quarter the payment must be paid_by the manufacturer within days of the date of receipt of the states’ utilization report tl-n-3702-00 the payment may be comprised of one or more of the following base_amount of between and of the average manufacturer price the average manufacturer price is the price paid to the manufacturer for a drug by wholesalers for drugs distributed to the retail pharmacy class of trade best price rebate component if the manufacturer sells the product at a price which is lower than the price paid_by a state medicaid agency if this occurs the manufacturer must pay the difference between the best price and the average manufacturer price increased payment if the price of the drug product rises at a rate greater than the general inflation rate many pharmaceutical manufacturers consider the medicaid rebate a reduction from gross_sales to arrive at net sales they reduce sales based on an estimate at the time the product is sold to the wholesaler it has been asserted that the medicaid rebate is a price discount or price adjustment which reduces gross_receipts under the rationale of 26_tc_707 nonacq c b nonacq withdrawn and acq c b acq withdrawn and nonacq c b and nonacq withdrawn in part and acq in part 1982_2_cb_2 law and analysis sec_61 defines gross_income generally as all income from whatever source derived including gains from dealings in property in a manufacturing or merchandising business gross_income means the total sales less the cost_of_goods_sold plus any income from investments and from incidental or outside operations or sources sec_1_61-3 if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent 286_us_417 see 34_f3d_1480 9th cir cert_denied 514_us_1062 thus clearly an item may be income even though it must returned some time in the future see 108_tc_448 aff’d in part rev’d in part on other issues 184_f3d_786 8th cir 106_tc_392 aff’d 129_f3d_788 5th cir see also alexander shokai f 3d pincite reliance upon pittsburgh milk cid cid cid tl-n-3702-00 the pharmaceutical manufacturers rely upon pittsburgh milk where a rebate paid_by a seller to a purchaser of a product was excluded from gross_income the taxpayer in pittsburgh milk was a milk producer subject_to a state law that mandated minimum prices for milk the taxpayer could effectively lower its price for milk below the legal minimum only by secretly and unlawfully rebating an agreed upon part of the price to certain purchasers the issue in case was whether the rebates could be excluded from the amount_realized on the sale since the amount could not be deducted as against public policy the tax_court reasoned that under the sixteenth_amendment and the code tax is imposed on income and not every conceivable receipt for income derived from the sale of property this means the amount_realized and no more further the tax should be imposed on the true nature of the transaction the court found that the milk was in fact not sold at the list prices fixed by the regulators but rather for net prices which resulted from the rebates the list prices were only the starting point in agreed upon formulas for arriving at a net price the court concluded the seller did not receive the rebate under any claim of right but merely as a deposit which was to be returned in all events as a result the rebates could be excluded from the amount_realized on the sale the court also provided the following language describing the limits of its holding it does not follow of course that all allowances discounts and rebates made by a seller of property constitute adjustments to the selling_price terminology alone is not controlling and each type of transaction must be analyzed with respect to its own facts and surrounding circumstances such examination may reveal that a particular allowance has been given for a separate consideration-as in the case of rebates made in consideration of additional purchases of specified quantity over a specified subsequent period or as in the case of allowances made in consideration of prepayment of an account receivable so as to be in effect a payment of interest the test to be applied as in the interpretation of most business transactions is what did the parties really intend and for what purpose or consideration was the allowance actually made where as here the intention and purpose of the allowance was to provide a formula for adjusting a specified gross price to an agreed net tl-n-3702-00 price and where the making of such adjustment was not contingent upon any subsequent performance or consideration from the purchaser then regardless of the time or manner of the adjustment the net selling_price agreed upon must be given recognition for income_tax purposes pittsburgh milk t c pincite the holding of pittsburgh milk has been followed in a number of cases involving facts similar to it see eg 74_tc_476 acq 1982_2_cb_1 73_tc_1217 acq 1982_2_cb_1 69_tc_477 aff’d 630_f2d_670 9th cir acq 1982_2_cb_2 atzinger-whitehouse dairy inc v commissioner 36_tc_173 acq 1961_2_cb_3 acq withdrawn and nonacq c b and nonacq withdrawn in part and acq in part 1982_2_cb_1 harmony dairy v commissioner tcmemo_1960_109 it has been distinguished in other cases discussed below the tax_court has also held that pittsburgh milk does not create an exclusive test for determining the existence of a sales discount or allowance sun microsystems inc v commissioner tcmemo_1993_467 the service position on pittsburgh milk is embodied in revrul_82_149 1982_2_cb_56 which holds that rebates of a purchase_price that are illegal payments within the meaning of sec_162 may be subtracted from gross_sales to determine gross_income when made by the seller directly to the purchaser pittsburgh milk and its progeny not applicable transactions involving more than the seller and the purchaser the present case is distinguishable from the position taken in revrul_82_149 and from pittsburgh milk itself in that the payment here is not made to the purchaser instead the product is sold by the manufacturer to a wholesaler for a set price and the payment is subsequently made to a third party there is no rebate paid to the purchaser on this price and the price by the purchaser ie the distributor is never in fact changed the manufacturer has instead received the full amount_paid to it by the purchaser under a claim of right pittsburgh milk has not been applied to transactions involving payments by or to parties other than the buyer or seller this principle was explicitly recognized in 70_tc_322 aff’d 628_f2d_1222 9th cir where insurance agent was not permitted to exclude from his commission income amounts he had paid to or on behalf of clients to purchase insurance the taxpayer a life_insurance agent realized that by selling a large amount of insurance he could receive more in commissions office allowances and bonuses than the premiums due from the insured in the first year to build his volume he sold insurance by reimbursing some clients’ premiums and by paying other clients’ premiums himself tl-n-3702-00 in rejecting the taxpayer’s ability to exclude payments at issue the tax_court noted that almost all of the cases allowing the exclusion of a rebated purchase_price involved arrangements made directly between seller and buyer t c pincite the only exception was 47_tc_537 acq 1967_2_cb_3 and acq withdrawn and nonacq 1977_2_cb_2 which involved facts very much like alex the court in alex decided to overrule schiffman stating - after careful consideration we now think that any claim of exclusion_from_gross_income based upon an adjustment to the purchase_price resulting from a discount or rebate should at most be available only to the buyer or the seller in short since petitioner cannot be considered as the seller there is no selling_price to which any adjustment as to him might be applied alex t c pincite footnote omitted in affirming the ninth circuit agreed stating that - the tax_court below correctly held that the pittsburgh milk theory applies only in the two-cornered situation where a seller effects a price adjustment by making a payment to its customer but here the situation is three- cornered and no price was adjusted by the seller alex f 2d pincite see 105_tc_1 while alex involved a payment to a purchaser from someone other than the seller 86_tc_627 applied the same limiting principle to a rebate paid_by the seller to party other than the purchaser thus mississippi chemical is like the present case the taxpayer in mississippi chemical was a cooperative that sold fertilizer to shareholders and others based on patronage rights only a shareholder could receive patronage rights but the rights could be assigned to nonshareholders the taxpayer also paid patronage_dividends which were based on the amount of fertilizer sold to a party however patronage_dividends could only be paid to shareholders see also 41_tc_457 aff’d 340_f2d_936 7th cir cert_denied 382_us_813 discussed below disallowing an exclusion from income for payments made to a parties other than the purchaser revrul_76_96 1976_1_cb_23 implicitly holding that rebates paid_by manufacturer to retail customers should be included in the income of the manufacturers tl-n-3702-00 one of the taxpayer shareholders southern nitrogen supply company sns assigned its patronage rights to a third party pro rico but under the agreement with pro rico also retained its right to receive the patronage_dividends attributable to the purchase pro rico purchased the fertilizer and the taxpayer paid the attributable patronage_dividend to sns the taxpayer argued in tax_court that the patronage_dividend was excludible as a refund of the purchase_price and relied upon pittsburgh milk and its progeny ie dixie dairies haas brothers and max sobel the court rejected this reliance stating - a common thread runs though each of these cases viz in each case there was an agreement between the taxpayer and its customers entered into prior to the sale of the product providing for the refund of some part of the purchase_price in this case the common thread does not appear mississippi chemical t c pincite footnote omitted the court further rejected the taxpayer’s assertions that the assignment agreement between the sns and pro rico which the taxpayer possessed before the sale created any prior agreement between the taxpayer and the purchaser pro rico regarding refund of the purchase_price thus the existence of a prior agreement to pay the third party does not necessary change the result it has been argued that the present transaction should be treated as if the manufacturers sold the drugs directly to the state_agency at a reduced price that is as if the agency is the purchaser a taxpayer must accept the tax consequences of its transaction as structured and may not enjoy the benefit of some other route that might have been taken see 417_us_134 103_tc_481 significantly the omitted footnote cites to eaton v commissioner tcmemo_1979_320 in which the tax_court implicitly accepted the commissioner’s argument that payment must be made to the buyer or his agent to be adjustment to sales_price tl-n-3702-00 transactions where the payment is contingent upon subsequent performance as indicated in the quote from pittsburgh milk its holding would not apply where the payment is contingent upon subsequent performance or consideration in the present case after the initial sale by the drug manufacturer the wholesaler and perhaps the chain store in turn sell the product to a direct retailer unless and until the retailer sells the product to a medicaid recipient for a lower price there is no obligation for the drug manufacturer to pay any payment even then the retailer must put in a claim to the state_agency which in turn must put in a claim to the drug manufacturer before the manufacturer is required to make the payment on similar facts 531_f2d_1156 2d cir refused to apply pittsburgh milk where a rebate was contingent upon the return of phonograph records the ertegun case involved the atlantic records sales company inc atlantic a wholesaler of records which sold to approximately distributors forty- one of the distributors had the right under the terms of sale to return unsold records to atlantic after the end of each calendar_quarter and thereby receive a credit towards their bills from atlantic for the next quarter the distributors who could return their records were guaranteed that atlantic would accept unsold merchandise up to an amount equal to percent of the distributors’ purchases for the previous quarter sometimes the distributors were allowed to return more the qualifying distributors routinely returned records up to the percent limit and were permitted to purchase unsold records from other distributors to meet their limit on its tax_return atlantic reduced its income for the last quarter of the taxable_year for the amount of the anticipated discount for the last quarter which was attributable to records that had not yet been returned the service disallowed this exclusion the taxpayers argued that the amount of the discount could be excluded under pittsburgh milk however both the tax_court tcmemo_1957_27 and second circuit determined otherwise because the return of the records was required before the discount was paid even though the distributors almost always returned the records the reduced price was not automatic as it had been in pittsburgh milk in both ertegun and the present case a submission is necessary before the payment or discount arises the present case is even more contingent because there is no potential liability until some sale is made to a medicaid recipient and the number of those sales is not known at the time of the sale of the drugs by the manufacturer in contrast in ertegun the distributors routinely met their percent limit even if it involved buying records from others tl-n-3702-00 transactions where there is no mechanism for computing the payment transactions where the rebate is contingent on subsequent performance should be distinguished from cases where the amount of the discount is not known at the time of the sale but a method of calculation has been provided see convergent technologies inc v commissioner tcmemo_1995_320 sun microsystems inc v commissioner tcmemo_1993_467 these two cases both involved sellers granting stock warrants to purchasers of their products the service argued that there was no agreed upon net price since the value of the warrants was speculative however the court in both cases found that a specified dollar amount at the inception of a purchase arrangement is not necessary instead it is enough that a mechanism for determining the price is established in the arrangement compare foretravel inc v commissioner tcmemo_1995_494 where the tax_court allowed the taxpayer under very special facts to exclude rebates from income even though there was no mechanism for determining the price at the time of the sale because the number of sales to medicare recipients is not known and the formula for determining the payments can vary we do not think that a qualifying mechanism exists for determining the amount of the payments at the time of the sale by the manufacturer transactions where the payment is paid as consideration for something else the second circuit in the ertegun case discussed above also noted that the return of the records was valuable to atlantic because it allowed atlantic to reduce the royalty payments it was required to make to its recording artists f 2d pincite similarly the language quoted from pittsburgh milk indicates that a allowances provided for separate consideration are not excludible in the present case the pharmaceutical manufacturers are making the payments because it is the only way their drugs can be sold to medicaid patients thus the payments are paid to reach an additional market for the manufacturers’ drugs in this sense the present case is like united draperies where the tax_court refused to allow the taxpayer to excluded from income amounts paid to the employees of companies that purchased its merchandise the taxpayer in united draperies was engaged in the manufacture and sale of draperies for mobile homes in prior years its business had not focused on mobile homes however certain individuals who held important positions with companies that built mobile homes directed business for draperies to the taxpayer the taxpayer paid the individuals commissions on the sales and excluded these amounts from its income the tax_court rejected the taxpayer’s reliance on pittsburgh milk to justify the exclusions stating - tl-n-3702-00 in the instant case petitioner’s agreement to pay rebates was made with employees of its customers and was independent of its agreement with its purchasers fixing the selling_price of the products sold the fact that the amounts it agreed to pay these employees was measured by a fixed percentage of its collections from their employers is immaterial these amounts were paid for a consideration separate from the selling_price of its products namely these employees sending the business of their employers to the petitioner and the amounts received from these employers in consideration for its products sold is properly includable in petitioner’s gross_income united draperies t c pincite tl-n-3702-00 tl-n-3702-00 heather c maloy tl-n-3702-00 by ______________________ gerald m horan senior technician reviewer branch one income_tax accounting
